Citation Nr: 1451302	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO. 12-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date prior to June 19, 2006 for service connection for a low back disability, to include intervertebral disc syndrome (IVDS), degenerative disc disease (DDD), spondylosis, and spondylolisthesis.

2. Entitlement to an effective date prior to May 30, 2012 for service connection for left lower extremity radiculopathy.

3. Entitlement to an effective date prior to May 30, 2012 for service connection for right lower extremity radiculopathy.

4. Entitlement to an initial rating in excess of 10 percent prior to January 7, 2013 and in excess of 20 percent from January 7, 2013 forward for a low back disability, to include IVDS, DDD, spondylosis, and spondylolisthesis.

5. Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

6. Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

7. Entitlement to a compensable rating for a bilateral hearing loss disability.

8. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disability, to include DDD, and, if so, whether the reopened claim should be granted.

9. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left hand disability, to include rheumatoid arthritis, and, if so, whether the reopened claim should be granted. 

10. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right hand disability, to include rheumatoid arthritis, and, if so, whether the reopened claim should be granted.

11. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD), and, if so, whether the reopened claim should be granted.

12. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, to include DJD, and, if so, whether the reopened claim should be granted.

13. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left ankle disability, to include DJD, and, if so, whether the reopened claim should be granted.

14. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ankle disability, to include DJD, and, if so, whether the reopened claim should be granted.

15. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a heart condition, to include coronary artery disease (CAD), and, if so, whether the reopened claim should be granted.

16. Entitlement to service connection for bilateral perforation of the tympanic membrane.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975 and from June 1979 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2011, October 2012, and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

By way of background, the Veteran's claim for a compensable rating for a bilateral hearing loss disability and all of his service connection claims were denied in the December 2011 rating decision. The RO granted service connection for a low back disability, and assigned a rating of 10 percent effective June 19, 2006, in October 2012. Finally, the RO granted service connection at a 20 percent rating for left and right lower extremity radiculopathy in its March 2013 rating decision, based on clear and unmistakable error (CUE). The Veteran separately and properly perfected appeals as to all three decisions, and the issues have been combined for the purposes of appellate review by the Board.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The RO granted an increased rating of 20 percent for the Veteran's low back disability in a March 2013 rating decision, effective January 7, 2013. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence of unemployability, and indicated during his hearing that he is employed. As such, the Board finds that the issue of TDIU has not been raised by the record.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of an increased rating for a bilateral hearing loss disability and service connection for a cervical spine disability, a bilateral hand disability, a bilateral knee disability, a bilateral ankle disability, and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's original claim for entitlement to service connection for a low back disability arose from a June 19, 2006 claim, more than one year after his separation from service, and in an October 2012 rating decision service connection was granted with a rating of 10 percent effective June 19, 2006.

2. Prior to the June 2006 claim, there were no pending requests for service connection for a low back disability that remained unadjudicated.

3. The Veteran's original claim for entitlement to service connection for bilateral lower extremity radiculopathy arose from a June 19, 2006 claim for service connection for a low back disability, more than one year after his separation from service, and in a March 2013 rating decision service connection was granted based on CUE with a rating of 20 percent effective May 30, 2012.

4. The Veteran's bilateral lower extremity radiculopathy manifested at least in August 2002, as confirmed by a May 2012 private examination report, and thus entitlement to service connection for bilateral lower extremity radiculopathy arose in August 2002.

5. Prior to January 7, 2013, the Veteran's low back disability was manifested by DDD, lumbar spondylosis and spondylolisthesis, forward flexion to 65 degrees at worst, a combined range of motion of 125 degrees at worst, pain on movement, spasms, and no further limitation after repetitive testing due to weakness, fatigability or other factors; but not by forward flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, favorable or unfavorable ankylosis, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes.

6. From January 7, 2013 forward, the Veteran's low back disability was manifested by DDD, lumbar spondylosis and spondylolisthesis, forward flexion to 60 degrees, a combined range of motion of 160 degrees, pain on movement, and no further limitation after repetitive testing due to weakness, fatigability or other factors; but not by forward flexion of 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

7. Throughout the period on appeal, the Veteran's service-connected left lower extremity radiculopathy is manifested by moderate paresthesias or dysesthesias, radiating pain, decreased sensation to light touch, weakness of dorsiflexion of the toe, weakness of plantar flexion of the foot and toe, decreased sensation to pin prick, normal reflexes, and normal muscle bulk; resulting in moderate incomplete paralysis of the sciatic nerve.

8. Throughout the period on appeal, the Veteran's service-connected right lower extremity radiculopathy is manifested by moderate paresthesias or dysesthesias, radiating pain, decreased sensation to light touch, weakness of dorsiflexion of the toe, weakness of plantar flexion of the foot and toe, decreased sensation to pin prick, normal reflexes, and normal muscle bulk; resulting in moderate incomplete paralysis of the sciatic nerve.

9. An August 2006 decision denied service connection for a bilateral hand disability. The Veteran was notified of his rights, but did not file a notice of disagreement as to those issues.

10. A September 2008 decision denied service connection for a cervical spine disability, a bilateral ankle disability and a left knee disability, and denied reopening of a claim of service connection for a right knee disability. The Veteran was notified of his rights but did not file a notice of disagreement as to the bilateral ankle and knee disabilities. The Veteran filed a notice of disagreement as to the issue of service connection for a cervical spine disability and was issued a statement of the case, but did not file a substantive appeal.

11. An October 2008 decision denied service connection for a heart condition. The Veteran was notified of his rights, filed a notice of disagreement and was issued a statement of the case, but did not file a substantive appeal.

12. The evidence associated with the claims file subsequent to the August 2006, September 2008, and October 2008 decisions is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claims of service connection for a cervical spine disability, left and right hand disabilities, left and right knee disabilities, left and right ankle disabilities, and a heart condition.

13. A diagnosis of bilateral perforated tympanic membranes has not been rendered at any point during the pendency of the appeal.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to June 19, 2006 for the award of service connection for a low back disability have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2014).

2. The criteria for an effective date of June 19, 2006, but not before, for the award of service connection for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2014).

3. The criteria for an effective date of June 19, 2006, but not before, for the award of service connection for right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2014).

4. The criteria for an initial rating in excess of 10 percent for a low back disability prior to January 7, 2013 have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

5. The criteria for an increased rating in excess of 20 percent for a low back disability from January 7, 2013 forward have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

6. The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).

7. The criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).

8. The August 2006 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

9. The September 2008 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

10. The October 2008 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

11. New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a cervical spine disability, a bilateral hand disability, a bilateral knee disability, a bilateral ankle disability, and a heart condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).

12. The criteria for service connection for bilateral perforated eardrums have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the fully favorable decision as to the issues of reopening, no further discussion of compliance with VA's duty to notify and assist as to those issues is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). VA's duty to provide notice and assistance with respect to the claim for service connection for bilateral perforated eardrums is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2010, prior to the initial unfavorable adjudication in December 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Veteran's increased rating and earlier effective date claims, the appeal arises from the Veteran's disagreement with the initial effective dates and evaluations following the grants of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.




B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment records identified or submitted by the Veteran have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in July 2011 and January 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. The Veteran was also provided with an audiological evaluation in January 2011. The examination was adequate because the examiner performed a controlled speech discrimination test (Maryland CNC) and puretone audiometry testing, and provided sufficient information to allow the Board to render an informed determination. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for a low back disability and bilateral lower extremity radiculopathy and service connection for bilateral perforated ear drums. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Concerning the Veteran's claims for an earlier effective date, a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date for his low back disability and bilateral lower extremity radiculopathy, and therefore VA had no duty to obtain one.

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Earlier Effective Date

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service. Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). In cases involving CUE, the appropriate effective date for the award of service connection is the date from which benefits would have been payable if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.400(k).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Veteran argues he is entitled to earlier effective dates for the awards of service connection for his low back disability and his left and right lower extremity radiculopathy. The Board will address the low back claim first, followed by the left and right lower extremity radiculopathy, applying the legal framework outlined above. As the analysis for the left and right lower extremity radiculopathy is the same, the claims will be addressed together

A. Low Back Disability

In this case, the Veteran appealed from the assigned effective date for the grant of service connection. The Veteran initially filed for service connection for a low back disability on June 19, 2006, which was approximately 25 years after his separation from service. As such, the date of the Veteran's separation from service cannot be used as an effective date. 38 C.F.R. § 3.400(b)(2). Therefore, the appropriate effective date is either the date of the receipt of the claim or the date that entitlement to service connection arose, whichever is later in time. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). 

The Veteran filed his claim for service connection on June 19, 2006, and service connection was granted in an October 2012 rating decision. The RO then assigned an effective date of June 19, 2006, the date of the initial claim. While the Board notes that a low back disability manifested prior to the Veteran's claim, specifically in December 2001 based on the medical evidence of record, the applicable law and regulations provide that it is the later of the date of receipt of the claim or the date entitlement arose which is controlling. As the date of the Veteran's claim is the later of the two dates, June 19, 2006 is the appropriate effective date for the grant of service connection.

The Veteran contended during his January 2014 hearing that he filed an earlier claim for service connection for a low back disability as part of his July 1981 claim for service connection for a bilateral hearing loss disability, which would potentially warrant the assigning of an earlier effective date. However, in reviewing the July 1981 claim for benefits the only disability claimed is bilateral hearing loss. There is no mention of a low back disability anywhere on the July 1981 claim for benefits, and there are no additional submissions or documents mentioning a low back disability or expressing a desire to submit a claim for service connection therefor until the June 19, 2006 claim. As such, the Board finds there were no outstanding claims for service connection for a low back disability prior to the initial diagnosis of the Veteran's low back disability in December 2001 or the Veteran's formal claim for service connection in June 2006. 

The Board is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). As the Veteran's June 19, 2006 date of claim is later in time than the December 2001 initial manifestations of his low back disability, the Board finds that an effective date earlier than June 19, 2006, is not warranted in this case.

B. Bilateral Lower Extremity Radiculopathy

As with the low back disability discussed above above, the Veteran appealed from the assigned effective date for the grant of service connection. The Veteran initially filed for service connection for a low back disability on June 19, 2006, which by its nature encompassed a claim for any associated neurologic abnormalities. As the claim was filed approximately 25 years after his separation from service, the date of the Veteran's separation from service cannot be used as an effective date. 38 C.F.R. § 3.400(b)(2). Thus, the appropriate effective date is either the date of the receipt of the claim or the date that entitlement to service connection arose, whichever is later in time. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). As the grant of service connection was based on CUE, the effective date will be assigned based on the date from which benefits would have been payable if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.400(k).

As noted above, the Veteran filed his claim for service connection for a low back disability on June 19, 2006. As neurologic abnormalities associated with spine disabilities are to be considered as part of a claim for service connection for a low back disability and, if present, rated separately, the Board finds that the Veteran's June 19, 2006 claim for service connection for a low back disability also constituted a claim for service connection for any neurologic abnormalities associated with the claimed low back disability. See 38 C.F.R. § 4.71a, General Formula, Note 1. Therefore, the proper date of the Veteran's claim for service connection for his bilateral lower extremity radiculopathy is the same as his claim for service connection for a low back disability, June 19, 2006. 

The RO granted service connection for left and right lower extremity radiculopathy based on CUE in March 2013, correcting its October 2012 decision which neglected to grant service connection for bilateral lower extremity radiculopathy as neurologic abnormalities associated with the Veteran's low back disability. The RO then assigned an effective date of May 30, 2012, the date of the first formal diagnosis of bilateral lower extremity radiculopathy of record, as this was later in time than the Veteran's June 2006 claim for benefits.

However, the medical evidence of record reflects complaints of leg pain, specifically bilateral radiating pain originating from the lower back, beginning in at least August 2002. These symptoms were later diagnosed as bilateral lower extremity radiculopathy in the May 2012 private physician's examination report. As the Veteran's symptoms have been persistent since approximately August 2002 and the symptoms have been identified and diagnosed as bilateral lower extremity radiculopathy associated with the low back disability, the Board finds that the Veteran's left and right lower extremity radiculopathy was present at least in August 2002, and therefore entitlement to service connection arose on that date.

As such, the Board finds that the proper effective date for the Veteran's grant of service connection for left and right lower extremity radiculopathy is June 19, 2006, or the date his claim for service connection for a low back disability, which encompassed a claim for all associated neurologic abnormalities, was initially received by VA, as it is later in time than August 2002, which is the date that entitlement to service connection for bilateral lower extremity radiculopathy arose. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2), (k). No prior claim, expressed, inferred, or implied is of record. For these reasons, an effective date of June 19, 2006, but no earlier, for the award of service connection for bilateral lower extremity radiculopathy is granted.

III. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for his service-connected low back and left and right lower extremity radiculopathy. The Board will address the low back claim, followed by the radiculopathy. As the law and analysis for the left and right lower extremity radiculopathy are the same, the claims will be addressed together in the interest of brevity.

A. Low Back Disability

The Veteran's low back disability is rated under Diagnostic Code 5242, covering degenerative arthritis of the spine. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury. Id.

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The Veteran contends he is entitled to an initial rating in excess of 10 percent prior to January 7, 2013 and in excess of 20 percent from January 7, 2013 forward for his low back disability. For the purposes of clarity, the Board will first address the period prior to January 7, 2013, followed by the period thereafter.

For the period prior to January 7, 2013, the preponderance of the evidence is against a finding that a disability rating in excess of 10 percent for a low back disability is warranted. The Veteran has indicated that he experiences pain and has a decreased range of motion, which he is competent to report. Jandreau, 492 F.3d 1372.

The Veteran was provided with a VA examination in July 2011. The examiner noted that the Veteran had forward flexion to 85 degrees, extension to 20 degrees or 25 degrees with pain, left lateral flexion to 35 degrees or 40 degrees with pain, right lateral flexion to 30 degrees or 35 degrees with pain, left lateral rotation to 50 degrees or 55 degrees with pain, and right lateral rotation to 40 degrees or 45 degrees with pain. Combined range of motion without pain was 260 degrees and 285 degrees with pain. The examiner noted pain on movement, but also found that there was no further limitation due to weakness, fatigability, or lack of endurance after repetitive use. The examiner noted spasms to be present, but also noted the Veteran's gait to be normal and indicated there was no evidence of gibbus, kyphosis, lordosis, flattening, scoliosis, reverse lordosis flattening or ankylosis. 

The Veteran submitted a private examination dated May 30, 2012. The private examiner found forward flexion to 65 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, right lateral flexion to 10 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 10 degrees. This resulted in a combined range of motion of 125 degrees. The examiner noted some tenderness in the area of the low back, as well as radiculopathy affecting the left and right lower extremities. The examiner also appears to have indicated that the Veteran suffered from back spasms. However, this is only circled on a VA joint range of motion worksheet and not described in the typed report accompanying the worksheet. Further, the examiner at no point indicated that the Veteran suffers from an abnormal gait or abnormal spinal contour as a result of the spasms. There is no evidence that the private examiner is not competent or credible.

VA treatment records prior to January 7, 2013 repeatedly indicate that the Veteran has minimal to moderate limitation of motion in the low back and experiences low back pain, but there is no specific range of motion testing. VA treatment records are silent for any indication that the Veteran's low back disability is characterized by muscle spasms or guarding, or that the Veteran has an abnormal gait or abnormal spinal contours as a result of spasms or guarding.

Based on this evidence, the preponderance of the evidence is against a finding that the Veteran's low back disability prior to January 7, 2013 more nearly approximated the level of severity contemplated by a 20 percent rating. The objective measurements contained in the VA and private medical examinations do not rise to the level of limitation contemplated by a 20 percent rating. While spasm or guarding severe enough to result in abnormal gait or spinal contour warrants a 20 percent rating, the preponderance of the medical evidence is against a finding that the Veteran's low back disability is manifested by such symptoms. While the private examiner circled the word "spasm" in his report, he did not indicate that any abnormal spinal contours or an altered gait resulted from the spasms. The July 2011 VA examiner found no evidence of abnormal spinal contours or gait, and VA treatment records are silent for any indication of altered gait or abnormal spinal contour. Thus, in light of the medical evidence of record as a whole, the Board finds that the preponderance of the evidence is against a finding that the Veteran's spams result in an abnormal gait or abnormal spinal contour as contemplated by a 20 percent rating. 

Therefore, based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that, for the period prior to January 7, 2013, the Veteran's low back disability more nearly approximated the level of severity contemplated by a higher rating of 20 percent for degenerative arthritis of the lumbar spine. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.

In evaluating the Veteran's current level of disability for the period prior to January 7, 2013, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain and limitation of motion, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the July 2011 VA examiner noted that there was no additional functional loss due to pain, weakness, fatigue, or incoordination upon repetitive testing. In determining this, the examiner considered the Veteran's description of his symptoms. The May 2012 private examiner made no findings in this respect. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness, fatigue, and other factors are outweighed by the objective findings of the VA examiner. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current ratings. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to January 7, 2013. The May 2012 private examiner noted that that the Veteran had IVDS and indicated that the Veteran should be rated at 60 percent based on incapacitating episodes. However, the examiner did not indicate that the Veteran has at any point experienced acute signs and symptoms requiring physician prescribed bed rest and physician treatment. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. The July 2011 VA examiner noted no history of incapacitating episodes for VA purposes, and VA treatment records are silent for any prescriptions of bed rest. Finally, the Veteran has not alleged that he has at any point been prescribed bed rest for his low back disability. Id. In light of the lay and medical evidence of record, a rating in excess of 10 percent based on incapacitating episodes lasting at least one week but less than two weeks is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's left and right lower extremity radiculopathy has already been granted, and therefore are already contemplated by their assigned ratings. No other neurologic abnormalities have been noted as being associated with the Veteran's low back disability. As such, additional separate compensable ratings for the period prior to January 7, 2013 are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

Turning to the period from January 7, 2013 forward, the objective medical evidence is against a finding that a disability rating in excess of 20 percent for a low back disability is warranted. The January 2013 VA examiner found that the Veteran had forward flexion to 60 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees, for a combined range of motion of 160 degrees. The examiner indicated there was objective pain on movement, but also found that there was no further limitation of motion due to weakness, fatigability, or lack of endurance after repetitive testing. Spasms, guarding, and ankylosis were not noted to be present. No other medical evidence, specifically range of motion testing or diagnoses of ankylosis, for the period at issue is of record.

Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's low back disability more nearly approximated the level of severity contemplated by a 20 percent rating for the period from January 7, 2013 forward. The only objective range of motion testing of record indicates that the Veteran has forward flexion of over 30 degrees, and as the Veteran was noted to have some range of motion in his lumbar spine, it cannot be said that the Veteran has ankylosis. Lewis v. Derwinski, 3 Vet. App. 259 (1992); 38 C.F.R. § 4.71a, General Formula, Note 5. Further, none of the characteristics of unfavorable ankylosis were noted to be present on examination, nor has the Veteran complained of them in the lay statements of record. 38 C.F.R. § 4.71a, General Formula, Note 5. Therefore, an increased rating in excess of 20 percent from January 7, 2013 forward is not warranted. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.

In evaluating the Veteran's level of disability for the period from January 7, 2013 forward functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of low back pain and limitation of motion, which he is competent to report. Jandreau, 492 F.3d 1372. However, the January 2013 VA examiner noted that there was no additional functional loss due to pain, weakness, fatigue, or incoordination upon repetitive testing. In determining this, the examiner considered the Veteran's account of his symptoms. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness, fatigue, and other factors are outweighed by the objective findings of the VA examiner. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current ratings. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period from January 7, 2013 forward. As stated above, the Veteran has been diagnosed with IVDS, although the January 2013 VA examiner indicated that the Veteran did not have IVDS. However, there is no evidence that at any point from January 7, 2013 forward the Veteran's low back disability was characterized by incapacitating episodes for VA purposes. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. The Veteran has not indicated he has at any point been prescribed bed rest, and VA treatment records and the January 2013 examination report do not reflect any prescriptions of bed rest or periods of physician treatment. Id. In light of the lay and medical evidence of record, a rating in excess of 20 percent based on incapacitating episodes lasting at least four weeks but less than six weeks is not warranted. Id.

Again, when evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately. 38 C.F.R. § 4.71a, General Formula, Note 1. As stated above, the Veteran is already service connected for bilateral lower extremity radiculopathy, and therefore those disabilities are already fully contemplated by their assigned ratings. There is no medical or lay evidence of additional neurologic abnormalities during the period. As such, no additional separate compensable ratings are warranted.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent prior to January 7, 2013 and in excess of 20 percent from January 7, 2013 forward for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Bilateral Lower Extremity Radiculopathy

The Veteran's left and right leg radiculopathy are currently rated under Diagnostic Code 8520, covering impairment of the sciatic nerve, and are assigned 20 percent ratings based on the presence of moderate incomplete paralysis. See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. Id. An 80 percent rating is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or lost. Id.

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Tic douloureux may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service connected right and left lower extremity radiculopathy. Throughout the period on appeal the Veteran has complained of pain and numbness, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). He has not complained of any physical manifestations, such as muscle atrophy, muscle weakness or decreased reflexes.

Turning to the medical evidence, the July 2011 VA examiner noted no associated neurologic abnormalities accompanying the Veteran's low back disability. The examiner noted that the Veteran had normal position sense, and that sensation to pain, light touch and vibration were all normal bilaterally. Muscle strength was also noted to be normal bilaterally. The January 2013 VA examiner found that the Veteran's low back disability was characterized by involvement of the sciatic nerve bilaterally. The examiner indicated that the Veteran experienced moderate paresthesias and / or dysesthesias bilaterally, with no other signs or symptoms of radiculopathy. Sensory examination results were normal bilaterally, muscle strength was noted to be normal bilaterally, and all reflexes were noted to be normal bilaterally. Muscle atrophy was not noted to be present.

Also of record is a May 2012 private examination report. The examiner noted radicular pain to be present bilaterally. The examiner noted some weakness of dorsiflexion of the big toe and plantar flexion. The examiner also noted that the Veteran had decreased sensation to light touch and pin prick in both feet. While the examiner described the Veteran's radicular symptoms as severe, the examiner did not indicate that the Veteran experienced any muscle atrophy bilaterally. Finally, the examiner indicated that the Veteran's left lower extremity radiculopathy was 40 percent disabling and that the right lower extremity radiculopathy was 20 percent disabling.

VA treatment records reflect numerous complaints throughout the period on appeal of pain radiating into the left and right legs, but are silent for any complaints or notations of physical manifestations, such as muscle atrophy or weakness.

Based on the lay and medical evidence of record, the Board finds that the Veteran's right and left lower extremity radiculopathy is almost purely sensory in nature. Although a slight decrease in muscle strength bilaterally, specifically with respect to dorsiflexion of the big toe and plantar flexion of the foot, was noted to be present in the private examination, the Veteran was still capable of active motion. Further, there is no medical or lay evidence of muscle atrophy, loss of reflexes or loss of motion, and the July 2011 and January 2013 VA examination reports and VA treatment records are completely silent for any physical manifestations of radiculopathy, including muscle weakness. The rest of the symptomatology noted in the private and VA examination reports and in VA treatment records, specifically numbness and pain, is sensory in nature, and impairment that is sensory in nature warrants at most a rating commensurate with moderate incomplete paralysis, or a 20 percent rating. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. While the private examiner noted that a 40 percent rating was warranted for the left lower extremity, the applicable regulations state that sensory impairment warrants a maximum rating of 20 percent for moderate paralysis. Id. Therefore, the preponderance of the evidence is against a finding that the Veteran's overall disability picture with respect to his left and right lower extremity radiculopathy more nearly approximates a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve. 38 C.F.R. §§ 4.7, 4.124a, Diseases of the Peripheral Nerves, Note.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The May 2012 private examiner and January 2013 VA examiner did not indicate impairment of any other nerves in either lower extremity, and there is no other medical evidence of record reflecting impairment of any other nerves. 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8530. The January 2013 VA examiner noted that the Veteran's paresthesias and / or dysesthesias was only moderate in nature, and therefore a rating commensurate with moderately severe paralysis of the sciatic nerve for neuritis is not warranted. 38 C.F.R. § 4.123. There is no medical evidence of tic douloureux. 38 C.F.R. § 4.124.

The lay evidence concerning the Veteran's symptomatology is competent and has been considered. However, as discussed above, the evidence as a whole does not reflect that the Veteran's level of disability in either lower extremity more nearly approximates moderately severe incomplete paralysis. Therefore, the Board finds that initial ratings in excess of 20 percent for left and right lower extremity radiculopathy are not warranted. 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8520. Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.
 
IV. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Low Back Disability

The first Thun element is not satisfied here. The Veteran's service-connected low back disability is manifested by DDD, lumbar spondylosis, limitation of motion, pain, tenderness, and spasms. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted in this case. 

B. Bilateral Lower Extremity Radiculopathy

As above, the first Thun element has not been met. The Veteran's service-connected right and left lower extremity radiculopathy are manifested by moderate neurological impairment, manifested by moderate paresthesias, pain, and slight muscle weakness in the foot bilaterally. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Peripheral Nerves. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. In summary, the schedular criteria for nerve disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to nerve disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional about the Veteran's left and right lower extremity radiculopathy as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

C. Johnson v. McDonald Considerations

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a low back disability, left and right lower extremity radiculopathy, tinnitus, and bilateral hearing loss. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's low back disability or bilateral lower extremity radiculopathy combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

V. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his claims. Copies of service department records submitted by the Veteran were associated with the claims file in March 2010 and May 2012. However, these records are duplicative of service treatment records already associated with the claims file at the time of the prior final denial. As the recently associated service treatment records are duplicative and therefore not new, new and material evidence is required to reopen each of the claims. 38 C.F.R. § 3.156(c).

Second, the Board finds that new and material evidence sufficient to warrant reopening has been submitted. In the interest of clarity, the Board will address each of the three rating decisions, and the issues they adjudicated, individually and in chronological order. 

The RO last denied service connection for a bilateral hand disability in August 2006. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence during the applicable appellate period. Therefore, the August 2006 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence of record in August 2006 consisted of the Veteran's service treatment records, treatment records from Good Honest Medicine, a private physician's statement, and lay statements from the Veteran. The evidence of record did not establish an in-service event, injury or disease, or a nexus between the Veteran's current disability and his active duty service. Evidence received since the rating decision includes VA treatment records from August 2006 forward, private treatment records, a May 2012 private medical examination, the Veteran's January 2014 hearing testimony, a December 2010 VA examination, and additional lay statements from the Veteran. Of particular note is the December 2010 VA hand examination, which recognized the Veteran's in-service left hand injury as a potentially sufficient in-service event, injury or disease, as well as the Veteran's hearing testimony indicating he experienced pain in his hands after completing repetitive tasks, specifically building boxes as a combat engineer. There is no evidence the examiner is not competent, the Veteran is competent to testify to experiencing hand pain after certain tasks in service, and both pieces of evidence are presumed credible for the purposes of reopening. Justus, 3 Vet. App. at 513.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of an in-service event, injury, or disease. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for a bilateral hand disability is warranted.

Next, the RO last finally denied service connection for a cervical spine disability, a bilateral ankle disability and a left knee disability and denied reopening of a claim of service connection for a right knee disability in September 2008. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence during the applicable appellate period. Therefore, the September 2008 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in September 2008 consisted of service treatment records, VA treatment records up to July 2008, and lay statements from the Veteran. The evidence failed to establish a nexus between the claimed disabilities and the Veteran's active duty service. Evidence received since the rating decision includes VA treatment records from July 2008 forward, private treatment records, a May 2012 private medical examination, July 2011 and January 2013 VA spine examinations, the Veteran's January 2014 hearing testimony, and further lay statements from the Veteran. Of particular note is the May 2012 private medical opinion, which indicates that the Veteran's cervical spine disability, bilateral knee disabilities, and bilateral ankle disabilities were causally related to the Veteran's active duty service. There is no evidence that the private physician was not competent, and the opinion is presumed credible for the purposes of reopening. Jandreau, 492 F.3d at 1377; Justus, 3 Vet. App. at 513.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of a nexus between the claimed disabilities and the Veteran's active duty service. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claims for service connection for a cervical spine disability, a bilateral knee disability, and a bilateral ankle disability is warranted.

Finally, the RO last denied service connection for a heart condition in October 2008. The Veteran was notified of the decision, and submitted a notice of disagreement. A statement of the case was issued, but no substantive appeal was filed. Therefore, the October 2008 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence of record in October 2008 consisted of service treatment records, VA treatment records up to September 2008, and lay statements from the Veteran. The evidence failed to establish a current heart condition. Evidence received since the rating decision includes VA treatment records from September 2008 forward, private treatment records, a May 2012 private medical examination, the Veteran's January 2014 hearing testimony, and further lay statements from the Veteran. Of particular note are the VA treatment records associated with the claims file since the prior denial, which consistently reflect a diagnosis of CAD. There is no reason to doubt the competency of the diagnosis, and the evidence is presumed credible. Justus, 3 Vet. App. at 513.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of a current heart condition. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for a heart condition is warranted.

VI. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for bilateral perforated ear drums. However, as stated above, in order for there to be a viable claim for service connection, there must a current disability. Brammer, 3 Vet. App. at 225. Here, there is no competent evidence of record indicating that the Veteran has a current diagnosis of peripheral neuropathy. The Veteran has stated that he has perforated ear drums and difficulty hearing on several occasions. While the Veteran is competent to state that he has difficulty hearing, he is not competent to diagnose himself with perforated ear drums, as such a determination requires medical expertise. Jandreau, 492 F.3d 1372. As there is no competent lay evidence of record, the issue must be decided based on the medical evidence of record.

Turning to the medical evidence, both the Veteran's private and VA treatment records post-service are silent for a diagnosis of perforated ear drums. The January 2011 VA audiological examiner did not indicate that the Veteran had perforated ear drums, nor did the May 2012 private examiner. In short, there is no medical evidence of record reflecting a diagnosis of perforated ear drums at any point during the period currently on appeal. As there is no competent evidence of record indicating that the Veteran has a current diagnosis of bilateral perforated ear drums, service connection on a direct basis is not warranted. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.

As a current disability is also required as a threshold matter for presumptive service connection and service connection based on continuity of symptomatology, service connection on these bases is also note warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a). 

The preponderance of the evidence weighs against a finding that the Veteran has a current disability for the purposes of direct or presumptive service connection. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to an effective date prior to June 19, 2006 for service connection for a low back disability, to include IVDS, DDD and spondylolisthesis, is denied.

Entitlement to an effective date of June 19, 2006 for the grant of service connection for left lower extremity radiculopathy is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an effective date of June 19, 2006 for the grant of service connection for right lower extremity radiculopathy is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a rating in excess of 10 percent prior to January 7, 2013 for a service-connected low back disability, to include degenerative disc disease, IVDS, spondylolisthesis and lumbar spondylosis, is denied.

Entitlement to a rating in excess of 20 percent from January 7, 2013 forward for a service-connected low back disability, to include degenerative disc disease, IVDS, spondylolisthesis and lumbar spondylosis, is denied.

Entitlement to an initial rating in excess of 20 percent for service-connected left lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 20 percent for service-connected right lower extremity radiculopathy is denied.

New and material evidence having been received, the claim for service connection for a cervical spine disability, to include DDD, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a left hand disability, to include rheumatoid arthritis, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a right hand disability, to include rheumatoid arthritis, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a left knee disability, to include DJD, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a right knee disability, to include DJD, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a left ankle disability, to include DJD, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a right ankle disability, to include DJD, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a heart condition, to include CAD, is reopened; the appeal is granted to this extent only.

Entitlement to service connection for bilateral perforation of the tympanic membrane is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran indicated during his January 2014 hearing that his service connected bilateral hearing loss disability had worsened since his January 2011 VA examination. As there is an allegation of an increase in severity of the Veteran's headaches, psychiatric disorder, and low back disability since his last VA examination, the Board finds it must remand the claim for new examinations to determine the current severity of the disabilities. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran has current diagnoses of a cervical spine disability, a bilateral knee disability, a bilateral ankle disability, and a heart condition. The Veteran has testified to experiencing knee and ankle problems in service, specifically swelling and pain after exercising, which he is competent to report. Jandreau, 492 F.3d 1372. Service treatment records reflect numerous complaints of neck and chest pain. A May 2012 private medical examination indicates that the claimed cervical spine, bilateral ankle disability and bilateral knee disability are related to his active duty service. The Veteran has stated that his bilateral hand disability and his chest pain and heart condition have been consistent since service, which he is competent to report. Id. Finally, there is otherwise insufficient competent medical evidence to make a decision on the claims. See 38 U.S.C.A. § 1154(b); McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, a VA examination is needed to determine whether the Veteran's cervical spine disability, bilateral knee disability, bilateral ankle disability, and heart condition are etiologically related to his service.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with a hand examination in December 2010, and the examiner indicated that the Veteran's bilateral hand disability was less likely than not related to an April 1974 in-service accident. However, during his January 2014 hearing, the Veteran indicated that his hand pain was due to repetitive tasks he performed in service, specifically building boxes using a sixteen pound hammer, which is consistent with the Veteran's military occupational specialty as a combat engineer. While the examiner noted a history of building in the examination report, the examiner's opinion only addressed the April 1974 left hand injury. Further, the examiner indicated that "there is a pathophysiological relationship with the current diagnosis of bilateral hand strain which [is] not associated with" removal of a small metal fragment from the left hand in service. However, it is unclear what is meant by that rationale. As such, the Board finds it must remand for a new VA examination to determine whether the Veteran's current bilateral hand disability is causally related to his active duty service, including the April 1974 injury and repetitive tasks done in service. 

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran, to include records from the Dallas VA Medical Center.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his bilateral hearing loss. The claims folder must be made available to the examiner in conjunction with the examination. Any necessary studies or testing should be performed and the results reported in detail. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise to discuss the nature and etiology of his cervical spine disability and any associated, objective neurologic abnormalities. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. After reviewing the file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (50% percent probability or greater) that the degenerative disc disease of the cervical spine was incurred or aggravated in service?

A detailed rationale supporting the examiner's opinion should be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise to discuss the nature and etiology of his bilateral hand, bilateral knee, and bilateral ankle disabilities. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. After reviewing the file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left hand disability, to include rheumatoid arthritis, was incurred or aggravated in service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right hand disability, to include rheumatoid arthritis, was incurred or aggravated in service?

c) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left knee disability, to include DJD, was incurred or aggravated in service?

d) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right knee disability, to include DJD, was incurred or aggravated in service?

e) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left ankle disability, to include DJD, was incurred or aggravated in service?

f) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right ankle disability, to include DJD, was incurred or aggravated in service?

A detailed rationale supporting the examiner's opinion should be provided. The examiner should consider the Veteran's statements concerning bilateral knee and ankle swelling following physical training while in service, and concerning hand pain following in-service tasks. See January 2014 Hearing Transcript at 11.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise to discuss the nature and etiology of his heart condition, to include CAD. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. After reviewing the file and examining the Veteran, the examiner should answer the following questions:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's heart condition, to include CAD, was incurred or aggravated in service?

A detailed rationale supporting the examiner's opinion should be provided. Review of the entire claims file is required; however attention is invited to service treatment records reflecting repeated complaints of chest pain. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

6. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


